TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 7, 2014



                                     NO. 03-12-00798-CR


                             Jacquelyn Marie Aguillon, Appellant

                                                v.

                                 The State of Texas, Appellee




       APPEAL FROM THE 264TH DISTRICT COURT OF BELL COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
 DISMISSED ON APPELLANT’S MOTION -- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment of conviction entered by the trial court.

Jacquelyn Marie Aguillon has filed a motion to dismiss the appeal. Therefore, the Court grants

the motion, allows Jacquelyn Marie Aguillon to withdraw her notice of appeal, and dismisses the

appeal. Because appellant is indigent and unable to pay costs, no adjudication of costs is made.